WOODLEY,‘Judge.
The offense is robbery by assault; the punishment, enhanced by two prior convictions for felonies less than capital, life.
It is not deemed necessary that the evidence be set out in detail. Suffice it to say that appellant was positively identified by two witnesses as one of the persons who walked into the East-Tex Pharmacy in Harris County and, at gunpoint, robbed the owner and pharmacist, taking a 50 milligram bottle of demerol with 100 tablets in it and a bottle of liquid hycodan which Evans, upon the order of appellant, took out of the safe, and more than $100 in money which they took out of the cash register, which Evans opened upon their order.
The contents of both bottles were shown to be narcotics.
Out of the presence of the jury, and in connection with appellant’s request that the enhancement allegations be withheld from the jury, appellant stipulated that such allegations were true and correct and that he was the same person previously convicted.
The sole ground upon which reversible error is claimed is the overruling of the motion to quash the indictment, the contention being that it was “vague, indefinite and uncertain in alleging the character and description of the property alleged to have been taken from Clarence Evans, referring in a portion of the indictment, to a ‘bottle of narcotics’.”
Art. 403 Vernon’s Ann.C.C.P. provides, in part :
“When it becomes necessary to describe property of any kind in an indictment, a general description of the same by name, kind, quality, number and ownership, if known, shall be sufficient.”
Appellant relies upon Hart v. State, Tex.Cr.App., 396 S.W.2d 873, and Baker v. State, 123 Tex.Cr.R. 209, 58 S.W.2d 534, 535, and cites other cases where a description of property by its generic name only has been held to be insufficient.
See Horton v. State, 123 Tex.Cr.R. 237, 58 S.W.2d 833.
Assuming that the description of the property alleged to have been taken other than the money was insufficient, it does not follow that the indictment should have been quashed.
“One hundred dollars in money” has been held to be a sufficient description of property alleged to have been stolen. See 5 Branch’s Ann.P.C.2d 17, Sec. 2576, and cases cited. See also Edwards v. State, 162 Tex.Cr.R. 390, 286 S.W.2d 157.
*763In a robbery case it is not necessary to prove that all of the property alleged to have been taken was taken. Proof that the money was taken was sufficient. 5 Branch’s Ann.P.C.2d 23, Sec. 2589, and cases cited.
The allegation and proof that one hundred dollars in money was taken in the robbery being sufficient to sustain the conviction for robbery, the insufficiency of the description of other property also alleged to have been taken did not vitiate the indictment.
The trial court did not err in overruling the motion to quash the indictment.
The judgment is affirmed.